El Juez Peesidente Se. Quiñones
emitió la opinión del tribunal.
Ante la Oorte de Distrito del Distrito Judicial de Agua-dj.Ha, formuló El Pueblo de Puerto Pico, representado por el fiscal del mismo distrito, demanda en juicio civil contra Don J. F. Esteves, Ulderico Amell y viuda y herederos de Antonio de la Posa para que se les condenara á pagar la suma de setecientos cincuenta dollars [$750], importe de una fianza prestada por J. F. Esteves, como principal,-y Ulderico Amell y Antonio de la Posa, causante de la expresada sucesión, como fiadores (sureties), para responder de que el mencionado J. F. Esteves cumpliría con todas y cada una de las prescrip-ciones de la Ley de Pentas y sus Reglamentos, en la industria de destilería de ron á que pensaba dedicarse, expresando como fundamentos de hecho de su demanda, que dicha fianza fué extendida con fecha 19 de abril de 1901, y que entre las esti-pulaciones de la misma existe la expresa de que si el citado J. F. Esteves
“Pagase ó mándase pagar, como queda previsto por las leyes de rentas internas de Puerto Rico, de acuerdo con un acta de la Asamblea Legislativa de Puerto Rico, aprobada en 31 de enero de 1901, y titu-lada “un proyecto de ley para proveer de rentas al Pueblo de Puerto Rico y para otros fines” la suma de (sesenta) sesenta centavos por cada galón ó fracción de galón de ron, ó ron de malagueta, y la suma de (ochenta) ochenta centavos por cada, galón ó fracción de galón de otros líquidos alcohólicos destilados, manufacturados y despachados *49de dicha destilería para la venta ó consumo en Puerto Rico, por medio1 de la fijación y cancelación ■ de sellos de rentas internas ó facturas: talonarias en la cantidad suficiente para pagar el impuesto en cada, galón de ron ú otros líquidos destilados despachados de dicha destilería al tiempo de ser despachados, en la manera ya prevista ó que sea pre-vista por el Tesorero de Puerto Rico en los Reglamentos redactados: para el gobierno de los fabricantes, en el adherimiento de sellos de rentas internas á las facturas, y en el despacho del ron ú otros líquidos: alcohólicos destilados, etc., etc., entonces cumplidas estas prescrip-ciones, esta obligación será nula, en caso contrario, permanecerá en pleno vigor.”
que dicho J. F. Esteves faltó abiertamente á las estipulaciones de la fianza ameritada y especialmente á la que se deja trans-mita, pues en 22 de agosto de 1904 la Corte Municipal de Aguadilla condenó á dicho J. F. Esteves á la pena de cien dollars de multa y al pago de trecientos veinte y dos dollars ochenta y seis centavos en sellos de Rentas Internas que de-jara de usar, ó prisión en defecto, cuya sentencia fué dictada en una causa que se le siguiera en unión de otros, por haber fabricado y dispuesto de quinientos treinta y ocho galones.de ron sin pagar la contribución correspondiente, infringiendo por este hecho las estipulaciones de la fianza y haciéndose responsable del importe de la misma en unión de los otros demandados que la suscribieron como fiadores; y por esos fundamentos terminó con la súplica de que se condenara á los demandados al pago de la suma reclamada, intereses legales desde la fecha de la demanda y costas del juicio. Emplazados los demandados para contestar la demanda, adujeron contra ésta, excepciones previas, expresando que no aducía hechos suficientes para determinar una causa de acción y que la de-manda es ambigua y dudosa, contéstando al mi™ tiempo que admitían el hecho de que el demandado Esteves fué sen-tenciado por la Corte Municipal de Aguadilla á las penas indicadas en la demanda por infracción de las leyes de rentas internas, pero que alegaban como nueva materia de oposi-ción que todas las penas y multas á que se refiere dicha senten-cia fueron satisfechas al Pueblo de Puerto Rico, resultando *50éste totalmente indemnizado sin sufrir perjuicio ni daño algu-no ; la corte inferior desestimó las excepciones previas con las costas, y celebrado el juicio oral dictó sentencia en veinte y dos de marzo de mil novecientos seis, declarando que la ley y los lieclios están á favor del demandante y ordenando que El Pueblo de Puerto Rico recobre de J. F. Esteves, IJlderico Amell y viuda y herederos de Antonio de la Rosa, ó de cual-quiera de ellos, la cantidad de setecientos cincuenta dollars ($750), y las costas del pleito, debiendo librarse ejecución contra los bienes de los demandados para satisfacción de la sen-tencia. Los demandados presentaron ante la corte de distrito que conoció de este caso una solicitud para que se acordara la celebración de un nuevo juicio, fundándola en que la senten-cia dictada es contraria á ley y en error de derecho cometido en el juicio, al cual opuso excepción la parte demandada; para esa petición se formuló la debida exposición de hechos ó resu-men de la prueba, y después de debida consideración fué desestimada por la corte inferior. Contra la sentencia dic-tada en el pleito y contra la resolución denegatoria del nuevo juicio, interpusieron los demandados apelación para ante este tribunal, habiendo informado ambas partes por escrito y oralmente ante esta corte, en apoyo de sus respectivas pre-tensiones. .
El problema jurídico planteado y sometido á la considera-ción del tribunal en este caso, tal como lo plantean los ape-lantes en su alegato, se reduce á determinar, si la Corte de Distrito de Aguadilla ha incurrido en error al desestimar las excepciones previas opuestas á la demanda por los deman-dados J. F. Esteves, Ulderico Amell y la sucesión de Antonio de la Rosa, ó en otro caso, si la sentencia pronunciada por dicha corte sobre el fondo de la cuestión que se ventila, está ó nó ajustada á los preceptos legales.
Planteada la cuestión en esta forma, debemos comenzar por ocuparnos de las excepciones previas.
Estas, como ya hemos dicho, fueron dos: La de que la *51demanda no aduce hechos suficientes .para determinar una. causa de acción, y la de ser ininteligible, ambigua y dudosa.
• Descartando esta última de la cuestión, porque el sentido de la demanda en todos sus extremos es perfectamente inteli-gible y correcto, y no ofrece dudas ni ambigüedad, pasemos á ocuparnos de la otra excepción que se alega, y que se funda en los tres motivos siguientes: Io. Que en la demanda no se expone en ninguna de sus alegaciones, que el demandante, ó sea El Pueblo de Puerto Rico, haya sufrido perjuicios por los actos llevados acabo por J. E. Esteves. 2o. Que en la de-manda se expresa que el Sr. Esteves faltó á las.estipulaciones de la fianza y que fué condenado por la Corte Municipal de Aguadilla; pero no se expresa que dejara de satisfacer la mul-ta que le fuera impuesta y el importe de los sellos que dejara de usar, y siendo esto así, no existe cansa de acción para co-brar dicha fianza, pues solo en el caso de que hubiera dejado de satisfacer dichas responsabilidades sería razonable perse-guir la fianza;)y por último, que no expresándose en la de-manda que los fiadores se hubieran obligado solidariamente con el deudor principal, no puede existir causa de .acción contra los mismos, puesto que sólo responden de la fianza cuando se obligan insolidum con el deudor principal, ó cuando hecha i excusión previa en los bienes de éste hubiere resultado insolvente.
De estos motivos que se alegan como' fundamentos de la excepción propuesta, los dos primeros no son admisibles; toda vez que, habiéndose prestado la fianza para responder del exacto cumplimiento por parte del Sr. Esteves de las pres-cripciones de la Ley de Rentas y de sus Reglamentos, en la industria de la fabricación del ron, á que pensaba dedicarse, es una obligación civil totalmente independiente de los perjui-cios que pudiera sufrir El Pueblo de Puerto Rico por el in-cumplimiento del obligado Sr. Esteves, y de las responsabili-dades de carácter criminal en que pudiera incurrir en el ejercicio de su industria, como así lo ha declarado esta Corte Suprema en sus resoluciones de 24 de noviembre y 4 de di*52.ciembre de 1905, en los casos respectivamente del Pueblo de Puerto Rico v. Juana y Pascual Borrás y El Pueblo de Puerto Rico v. Osvaldo Laborde y otros; y por consiguiente, aunque no se exprese en la demanda que El Pueblo de Puerto Rico sufriera perjuicios á consecuencia del incumplimiento del Sr. Esteves, ni su cuantía, ni que dejara de satisfacer la multa y demás responsabilidades que le fueran impuestas por la Corte de Aguadilla, no por eso sería defectuosa la demanda.
No sucede así respecto del tercer motivo en que se funda la excepción previa que nos ocupa.
Con arreglo á los preceptos combinados de los, artículos 1104 y 1723, del Código Civil Revisado, idénticos á los artí-culos 1137 y 1822, del antiguo, la responsabilidad de los fia-dores es subsidiaria, ó solo para el caso de que el principal obligado resulte insolvente después de lieclia excusión en sus bienes, á no ser que se hubieren obligado solidariamente con el deudor principal, en cuyo caso pueden ser demandados en unión de éste; y como en el presente caso la demanda se dirige simultáneamente contra el obligado principal y los fiadores, y no se expresa en la demanda que los fiadores se hubieren obligado solidariamente con el deudor principal, es claro que la demanda no expresa causa suficiente de acción contra los fiadores, y por consiguiente, que es defectuosa y debe desesti-marse por ese motivo.
Por cuyos fundamentos somos de opinión que, con revoca-ción de la sentencia apelada y de la resolución también apelada de la negativa del nuevo juicio solicitado por los demandados, se desestime la demanda por no aducir hechos suficientes para determinar una causa de acción en el con-cepto expresado en el presente dictamen.

Resuelto de conformidad.

Jueces concurrentes: Sres. Figueras y Wolf.
Los Jueces Asociados Sres. Hernández y MacLeary no-intervinieron en la resolución de este caso.